     Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 1 of 18 PageID #:1613



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


    United States of America               )
                                           )
         Plaintiff,                        )
                                           )
                                           )
         v.                                )    No. 17 CR 442
                                           )
    Steven Miller,                         )
                                           )
         Defendant.                        )


                          Memorandum Opinion and Order

        In May of 2019, I sentenced defendant Steven Miller on his

guilty plea to one count of mortgage fraud. The sentence included

a restitution order requiring Miller to pay approximately $1.1

million to the victims of his fraud. Days after Miller’s sentencing,

Miller’s wife, Liliya Krasilnikova, entered into a contract to sell

the home that she shared with Miller, their two children, and,

sometimes,       Miller’s    two    sons   from    a   previous     marriage,     see

Presentence Investigation Report at ¶¶ 53, 57, DN 127 (the “Crescent

Avenue Property”) for $855,000. The sale closed in the ensuing

months, and the government claims a portion of the proceeds—which

by agreement have been held in escrow since the sale—to satisfy

part of Miller’s restitution obligation.1



1 Pursuant to the parties’ further agreement, on February 22, 2021,
I authorized the escrow agent, Old Republic National Title Insurance
Company to issue to Ms. Krasilnikova a check for 50% of the escrowed
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 2 of 18 PageID #:1614



     Although not formally a party to these proceedings,2                      Ms.

Krasilnikova seeks the release of the escrowed funds to her, arguing

that she alone owned the property and is entitled to the entirety

of the 2019 sale proceeds. For the reasons explained below, I

conclude   that   although     Krasilnikova     indeed    held   title    to   the

Crescent Avenue Property, the home was in fact marital property in

which Miller held a presumptive one-half interest. And because the

evidence of record is insufficient to warrant a departure from this

presumption in favor of either party, the government is entitled to

one half of the sale proceeds.

                                       I.

     “An order for payment of restitution becomes a lien on all

property and rights to property of the defendant upon entry of

judgment.” United States v. Kollintzas, 501 F.3d 796, 802 (7th Cir.

2007). Because “liens to pay restitution debts are treated like tax

liens,” they are “‘effective against every interest in property

accorded a taxpayer by state law,’” id. (quoting United States v.

Denlinger, 982 F.2d 233, 235 (7th Cir. 1992)). This includes

property co-owned with another, “to the extent allowed by the law

of the State where the property is located.” Id. at 801 (quoting 28

U.S.C. § 3010(a)). I look to state law to determine Miller’s rights


funds. The present dispute concerns the remainder of the funds in
escrow. Neither party has quantified the specific amount at issue.
2 For ease of reference in this opinion, I refer to Ms. Krasilnikova

and the government as “the parties,” and to defendant Miller—who is
in fact the named party—as “Miller.”
                                        2
     Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 3 of 18 PageID #:1615



in the property the government seeks to reach, then to federal law

to determine whether those rights “qualify as ‘property’ or ‘rights

to     property’     within       the   compass    of     the   federal   tax     lien

legislation.” United States v. Henricks, 886 F.3d 618, 625 (7th

Cir. 2018).

        The parties’ dispute begins with threshold disagreements over

the analytical framework that applies to their competing claims and

which     party    bears    the    burden   of    proof    as   to   ownership.    The

government        invokes   the    framework      of    civil   collection   actions

pursuant to the Federal Debt Collection Procedures Act (“FDCPA”),

28 U.S.C.A. §§ 3010(a), 3202(c), under which Ms. Krasilnikova is an

“interested person” who claims a competing right to property over

which the government asserts a valid lien. In the government’s view,

this means that Ms. Krasilnikova bears the burden of proving that

her interest in the Crescent Avenue Property is exclusive to any

interest that Miller—and thus the government—has in the property.

        By Ms. Krasilnikova’s lights, however, the government’s claim

is, in substance, an action to quiet title that it asserts pursuant

to the terms of the parties’ escrow agreement. In that agreement,

whose objective was to facilitate the sale of the Crescent Avenue

Property to a third party, the parties acknowledged their competing

claims to the equity in the property, and the government agreed to

discharge its lien on the property, provided the sale proceeds be

held in escrow pending resolution of the parties’ competing claims.

                                            3
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 4 of 18 PageID #:1616



The agreement further stated that the parties would “endeavor to

resolve their competing claims,” but if they could not do so, they

would “submit the matter” to this court “for a final decision.” In

Ms. Krasilnikova’s framing of the government’s cross-motion for

turnover of the escrowed funds, the government implicitly seeks an

adjudication of title in its favor. Accordingly, she reasons, the

government bears the burden of proving Miller’s ownership interest.

Mot. to Clarify Burden, at 3.

     Ms. Krasilnikova’s argument is misguided on several fronts. As

an initial matter, the government’s claim cannot reasonably be

characterized as an action to quiet title, which is “an equitable

proceeding in which a party seeks to remove a cloud on his title to

the property.” Gambino v. Boulevard Mortg. Corp., 398 Ill. App. 3d

21, 52, 922 N.E.2d 380, 410 (2009). Such actions are available only

to the holder of title, id., and no one contends that Miller held

title to the Crescent Avenue Property, much less that Krasilnikova’s

interest in their marital home “clouds” his title interest. In fact,

if either party’s claim can properly be characterized as an action

to quiet title, it is Krasilnikova’s, as it is she who claims that

her interest as title holder is exclusive to any property interest

Miller may have. Indeed, in her pre-hearing memorandum, she refers

to the government’s lien as a “cloud upon the title.” DN 180 at 2.

Accordingly, her effort to reframe the action in this manner does




                                        4
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 5 of 18 PageID #:1617



not advance her argument that the government bears the burden of

proof.

     Nor is there merit to Ms. Krasilnikova’s suggestion that the

government’s action arises under the parties’ escrow agreement.

First, that agreement does not grant the government any substantive

right to the proceeds of the sale of the Crescent Property, which

flow instead from the restitution order. See Kollintzas, at 802

(7th Cir. 2007). The escrow agreement also does not offer any self-

standing procedural vehicle for the government to assert its rights.

“In general, the Federal Debt Collection Procedures Act “provides

the exclusive civil procedures for the United States ... to recover

a judgment on a debt.” United States v. Sheth, 759 F.3d 711, 716

(7th Cir. 2014). In short, the government’s claim neither arises

nor proceeds under the escrow agreement, which merely set the terms

by which the government agreed to release its lien as to the

disputed property, and the parties agreed to submit their dispute

to this court in the event they were unable to resolve their claims

amicably.

     It is true, as Ms. Krasilnikova notes, that the government

neither sought a writ of garnishment nor served her with notice of

garnishment proceedings as provided by § 3202(b) of the FDCPA. But

she does not claim to have been prejudiced by the government’s

failure to take these procedural steps, nor does she offer any

authority    to    suggest     that    their    omission      invalidates      the

                                        5
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 6 of 18 PageID #:1618



proceedings per se. As the record reflects, Ms. Krasilnikova had

actual   notice   of   the   government’s      claim   and   has   participated

actively in these proceedings with the assistance of an attorney

and   has   availed    herself    of   the   opportunity     to    present   both

documentary and testimonial evidence in support of her claims.

Accordingly, notwithstanding any procedural irregularities in the

government’s collection effort, I conclude that its claim is, in

substance if not perfect form, an action “to recover a judgment on

a debt” governed by the FDCPA, and that Ms. Krasilnikova may

properly be treated as an “interested person” who bears the burden

of proving her claim to the disputed property. See United States v.

Meux, 597 F.3d 835, 838 (7th Cir. 2010) (claimant not prejudiced by

government’s failure to institute garnishment proceedings because

he was “provided with essentially the same due process protections

he would have been accorded in garnishment proceedings,” including

an attorney and a hearing on the government’s motion for turnover);

Kollintzas, 501 F.3d at 803 (“interested person” was required “to

establish her interest in the property sought to be garnished...in

the district court.”).

      This is not to say that the government bears no burden at all.

All agree that when the Crescent Avenue Property was sold in August

of 2019, Ms. Krasilnikova alone held the deed to the property, and

she appears to have transferred a facially unencumbered title. Under

these circumstances, it makes sense that the government be required

                                        6
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 7 of 18 PageID #:1619



to present some evidence that Miller, while not a titled owner of

the property, had a de facto interest in it as a co-owner. But as

discussed below, the record includes ample evidence that both Miller

and Krasilnikova treated the Crescent Avenue Property as marital

property, and that Miller not only lived in the property but also

exercised the sort of dominion and control over the it that is

consistent       with   ownership.     In    fact,    Ms.     Krasilnikova      herself

appears to have had little involvement in the initial purchase of

the   property     or   in   the     series      of   title    transfers       and   loan

transactions it underwent over the years.

                                         II.

      Ms.    Krasilnikova     holds     a       bachelor’s    degree     in    business

administration and finance and a master’s degree in accounting, and

she has several years of professional experience in the mortgage

industry. Hr’g. Tr. at 6. Prior to her marriage to Miller, she

worked     for   Miller’s    mortgage       company     as    a   loan   officer     and

processor. Id. at 5-6. More recently, she has worked in the banking

industry performing risk analysis of banks’ financial portfolios.

Id. at 8-9. She testified that throughout her career, she has

reviewed “a lot” of property title documents and has bought several

residential properties of her own in the Chicago are. Id. at 13,

31.

      In    February    of   2012,    when      Ms.   Krasilnikova       was   Miller’s

fiancée, she paid $250,000 in funds her parents gave her to purchase

                                            7
  Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 8 of 18 PageID #:1620



the Crescent Avenue Property. Hr’g. Tr. at 14, 53-54, 71. Although

Ms. Krasilnikova funded the purchase, she did not obtain title to

the property. Instead, title passed to a land trust, State Bank of

Countryside Trust #08-3-42 (the “Countryside Trust”), of which Ms.

Krasilnikova and Ellen Malecki, a longtime friend of Miller’s, were

the beneficiaries. Gov’t. Exh. 6; Hr’g. Tr. at 11-12, 89-90. Ms.

Krasilnikova did not attend the closing for the purchase of the

Crescent Avenue Property, having authorized Miller to handle the

transaction. Hr’g. Tr. at 16-17. She did not know why Ms. Malecki

was also a beneficiary of the Countryside Trust, and she considered

herself to be the owner of the Crescent Avenue Property, even though

the title to it was held by the trust. Id. at 16. When asked at the

evidentiary hearing whether that meant that Ellen Malecki also owned

the property, she responded, “I guess that’s how it came out.” Id.

16. At the time she funded the purchase of the Crescent Avenue

Property, Ms. Krasilnikova was in default on a mortgage loan she

held on another property in Hazel Crest, Illinois, which she

ultimately lost in foreclosure. Id. at 35-36.

     In December of 2012, Ms. Krasilnikova and Miller were married.

On December 11, 2012, the City of Park Ridge issued a construction

permit to raze and rebuild the house on the Crescent Avenue Property

in a project estimated to cost $425,000. Gov’t Exh. 10.

     The following March, the Countryside Trust took out a mortgage

loan in the amount of $200,000 from SRK Ventures, LLC. See Gov’t.

                                        8
     Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 9 of 18 PageID #:1621



Tr. Exh. 8. Steve Miller was the individual designated to receive

notice to the borrower under the terms of the SRK loan, id. at 30,

and Miller also guaranteed the loan pursuant to a separate Guaranty

of    Payment     and   Performance.      Gov’t.    Exh.   9.   Ms.   Krasilnikova

testified that she did not know why Miller guarantied the loan, and

that she herself “was also a guarantor,” Hr’g. Tr. at 85, but she

points to no evidence of any guaranty but Miller’s with respect to

the SRK loan. Although the SRK loan bears Ms. Krasilnikova’s

signature and a signature purporting to be Ellen Malecki’s, Ms.

Malecki testified that her signature is a forgery and that she had

no knowledge of the loan.

        Ms. Krasilnikova testified that she paid off the SRK loan with

$250,000 she borrowed from a friend named Thomas Wake, whom she met

through Miller. The loan from Wake was not memorialized in any

documents. H’rg. Tr. at 47. According to Ms. Krasilnikova, Mr. Wake

was paid back directly with funds from the “Caliber” loan—another

mortgage loan secured by the Crescent Avenue Property, discussed

below. H’rg. Tr. at 46-49.

        In September of 2013, Miller and Ms. Krasilnikova moved into

the Crescent Avenue Property, where they continued to live as a

family after the birth of their two children. On or around November

14, 2013, Ms. Krasilnikova transferred all of her interest in the

Countryside Trust—still the titled owner of the Crescent Avenue

Property—to Ellen Malecki and her husband, Gary Malecki. Gov’t.

                                           9
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 10 of 18 PageID #:1622



Exh. 14. The following week, the Countryside Trust deeded the

Crescent Avenue Property to Gary and Ellen Malecki. Gov’t Exh. 16.

       The deed to the Crescent Avenue Property remained in the

Maleckis’ names for the next two years. On December 27, 2013,

Carrington Mortgage Services issued a mortgage loan secured by the

property to Gary and Ellen Malecki as borrowers. Gov’t. Exh. 18.

Ms. Krasilnikova testified that Miller told her that Ellen had

agreed   to    finance   the   property     to   “help    [her]   out”    because

Krasilnikova’s credit score was not high enough to obtain a loan in

her own name. Hr’g. Tr. at 21. Ellen Malecki testified, however,

that she did not know the deed to the Crescent Avenue Property had

been transferred to her and her husband’s names; that she had never

seen   the    Carrington   Mortgage    documents     or    received      the   loan

proceeds; and that the signatures purporting to be hers and her

husband’s on these documents were forgeries. Miller witnessed and

notarized the forged loan application. Hr’g Tr. at 96-97, 100;

Gov’t. Exh. 17 at 13-14. In February of 2014, servicing of the

Carrington mortgage was transferred to Caliber Home Loans. Gov’t

Exh. 19.

       Throughout the life of the Carrington/Caliber mortgage, Ms.

Krasilnikova made monthly payments on the loan from the joint

checking account she shared with Miller, into which both spouses’

paychecks were deposited. Hr’g. Tr. at 26-27. According to Ms.

Krasilnikova, the proceeds of this loan were used to pay back

                                       10
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 11 of 18 PageID #:1623



various individuals, including Thomas Wake. Id. at 46-49. She

acknowledged, however, that the HUD-1 settlement statement for the

Caliber loan—which she had never seen—did not show payment to Mr.

Wake or any individual other than the “borrowers,” identified as

Gary   and   Ellen   Malecki.     Id.   at   79-80;    Gov’t    Exh.    35.   Mr.

Krasilnikova stated that she did not receive the loan proceeds

herself and had “no idea” what happened to the funds. Id.; Gov’t

Exh. 35.

       On September 22, 2015, the Crescent Avenue Property was quit

claimed by the Maleckis to Myers Building & Consulting. Gov’t Exh.

21. Ellen Malecki testified that her signature on the quit claim

deed, which Miller notarized, was forged. Hr’g. Tr. at 101. Days

later, Myers Building & Consulting quit claimed the property to Ms.

Krasilnikova. Gov’t. Exh. 22. Ms. Krasilnikova testified that her

signature on the quit claim deed, which Miller notarized, was

forged. Hr’g Tr. at 66. These irregularities notwithstanding, the

September 30, 2015, quit claim deed conveying the Crescent Avenue

Property to Ms. Krasilnikova marks the moment at which she first

became the property’s title holder.

       Just two days later, First Generation Capital, Inc., issued

yet another mortgage loan secured by the Crescent Avenue Property.

This loan, for $310,000, identified Gary and Ellen Malecki as the

Mortgagors and an entity called “OV18 LLC” as the Borrower. Ms.

Krasilnikova testified that OV18 LLC was one of Miller’s companies.

                                        11
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 12 of 18 PageID #:1624



Hr’g Tr. at 30. Although the title documents indicate, as noted

above, that Ms. Krasilnikova held title to the Crescent Avenue

Property at the time, neither her name nor her signature appears

anywhere   on   the   First   Generation     loan   documents.     Indeed,    Ms.

Krasilnikova    testified     that   she    knew   nothing   about    the   First

Generation loan, had never seen the loan documents, and that “there

should have never been any mortgages like this” on the Crescent

Avenue Property. Id. at 29. Ellen Malecki, for her part, testified

that her and her husband’s signatures on the loan document were

authentic, but that she signed the document at Miller’s request,

without understanding its contents, and did not receive the proceeds

of the loan. Id. at 124. The record does not reflect who, if anyone,

made payments on this loan, or whether and when it was paid off.

Indeed, on questioning by her counsel, Ms. Krasilnikova suggested

that this mortgage was not properly recorded. Id. at 67-68. But see

Gov’t Exh. 30 (Release and Assignment of Rents referencing record

date and number of the First Generation loan in the Recorder’s

Office of Cook County).

     In any event, in late October of 2015, Ms. Krasilnikova herself

took out a mortgage loan for $500,000 from FirstMerit Bank. The

proceeds of that loan were used to pay off the Caliber loan. Id. at

68. It is unclear from the record—and the parties’ briefs do not

elucidate—who made the monthly payments on the FirstMerit mortgage

or whether payments were made from Miller and Krasilnikova’s joint

                                       12
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 13 of 18 PageID #:1625



bank account. The FirstMerit mortgage was paid off with proceeds

from the 2019 sale of the house. As Ms. Krasilnikova points out,

she was the only seller identified in the sale documents, and there

is no evidence of a cloud on her title to the property at the time

of the sale.

                                       III.

       In Illinois, the term “owner” as applied to real property is

understood in a realistic manner that may include “one who has the

usufruct, control, or occupation of land with a claim of ownership,

whether his interest be an absolute fee or a less estate.” People

v. Chicago Title & Tr. Co., 389 N.E.2d 540, 544 (Ill. 1979) (quoting

Coombs v. People 64 N.E. 1056, 1057(Ill. 1902)). Moreover, “[t]itle

to property does not necessarily involve ownership of the property.

Title refers only to a legal relationship to the land, while

ownership is comparable to control and denotes an interest in the

real   estate   other   than    that    of    holding   title   thereto.”     Id.

Accordingly, “[w]hile title may be a factor in determining ownership

it is not decisive. Of far greater importance is control of the

property and the right to its benefits.” Id. at 545. The evidence

summarized above demonstrates amply that Miller satisfies this

definition of “owner” with respect to the Crescent Avenue Property

and belies Ms. Krasilnikova’s claim of exclusive ownership.

       First, while all agree that Ms. Krasilnikova made an initial

investment of $250,000 of non-marital funds to acquire the Crescent

                                        13
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 14 of 18 PageID #:1626



Avenue Property, the evidence shows that her investment gave rise

to a 50% beneficial ownership interest, as she and Ellen Malecki

were equal co-beneficiaries of that Countryside Trust that became

the titular owner of the property. See id. (“In examining a land

trust it is apparent that true ownership lies with the beneficiaries

though title lies with the trustee.”); Gov’t Exh. 4 (transferring

beneficial interest in Countryside Trust to Ellen Malecki and Ms.

Krasilnikova as joint tenants). Accordingly, Ms. Krasilnikova was

not the exclusive owner of the Crescent Avenue Property at the time

of purchase. In addition, she formally relinquished any ownership

rights deriving from her status as co-beneficiary of the Countryside

Trust in November of 2013, when she transferred her interest in the

trust to Ellen and Gary Malecki as joint tenants. Gov’t Exh. 14.

Although she remained an owner of the property under Illinois law,

her ownership at that time derived from her conduct, i.e., that she

lived in it with her family, made payments on the Carrington/Caliber

mortgage, paid property taxes (which were escrowed under the terms

of that mortgage agreement), and otherwise exercised control over

the property—the very same conduct Miller engaged in during that

period.

     Equally importantly, the evidence shows that Ms. Krasilnikova

did not act like the property’s sole owner. Indeed, although she is

a sophisticated financial professional with significant experience

in the mortgage industry, Ms. Krasilnikova left it to Miller to

                                       14
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 15 of 18 PageID #:1627



handle most of the transactions associated with ownership. When the

Countryside Trust bought the property with funds Ms. Krasilnikova

received from her family, Miller handled the closing. When the

Countryside Trust took out a loan from SRK Ventures, Miller was the

individual responsible for receiving all notices to the borrower,

and he personally guaranteed the loan. And when a second loan

secured by the Crescent Avenue Property was taken out to finance

the construction of the new house and to repay the friend who paid

off the SRK Ventures loan, Ms. Krasilnikova never saw the loan

settlement statement and has “no idea” how the proceeds of that

loan were spent. At a minimum, Miller and Krasilnikova shared

responsibility     for   the   transactions      involved       in   the    initial

purchase of the property and the financing of the new house.

     Moreover, it is undisputed that payments on at least the

Carrington/Caliber mortgage were made with funds from the parties’

joint checking account into which both spouses’ paychecks were

deposited.    Accordingly,     even   assuming    that    the    50%   beneficial

interest Ms. Krasilnikova held in the Countryside Trust at the time

she married Miller was non-marital property, the commingling of

marital    and   non-marital     funds   to   finance    improvements       to   the

Crescent     Avenue   Property    transmuted     that    asset       into   marital

property. See Lee v. Lee, 410 N.E.2d 1183, 1184 (1980) (where both

spouses contributed to “the enhancement of the residence,” there

was “a commingling of marital property and non-marital property

                                         15
    Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 16 of 18 PageID #:1628



which     serves    to   transmute     the     entire    property    into   marital

property.”), aff’d sub nom. In re Marriage of Lee, 87 Ill. 2d 64,

430 N.E.2d 1030 (Ill. 1981) (where an increase in property value is

attributable to contributions by both parties, “the entire property

is rebuttably presumed to be transmuted to marital property.”); see

also In re Marriage of Smith, 430 N.E.2d 364, 366 (1981) (“the

payment      of    the   mortgage    with      marital   assets     consisting    of

[husband’s] income during the marriage...caused a commingling of

marital and nonmarital assets and transmuted the entire property

into marital property.). Ms. Krasilnikova’s citation to In re

Marriage of Preston, 402 N.E.2d 332, 338 (Ill. App. 1980), for the

contrary argument is not persuasive as it pre-dates the Supreme

Court of Illinois’ decision in Lee.3

        Ms. Krasilnikova appears to believe that the government is

entitled to nothing unless it can quantify with precision the extent

of Miller’s financial contribution to improving the Crescent Avenue

Property. But that is not the law. Illinois courts hold that once



3 Ms. Krasilnikova’s heavy reliance on her status as title-holder
to establish her exclusive ownership of the Crescent Avenue Property
is questionable for additional reasons. As the record shows, she
did not become the property’s titular owner until September of 2015,
by which time she was married to Miller. Accordingly, to the extent
she tethers her ownership to her status as titleholder, her cited
authorities arguably support the classification of the Crescent
Avenue Property as marital property, since she acquired title to it
during her marriage. See In re Marriage of Werries, 247 Ill. App.
3d 639, 642, 616 N.E.2d 1379, 1383 (1993) (“[p]roperty acquired
during the marriage is presumed to be marital property unless clear
and convincing evidence establishes otherwise.”).
                                          16
    Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 17 of 18 PageID #:1629



property is classified as marital property, it must be distributed

“in just proportions,” and they consider a long list of factors to

determine what divisions is equitable. See 750 Ill. Comp. Stat.

Ann. 5/503. Moreover, it is Ms. Krasilnikova’s burden, as an

“interested person,” to show that she is entitled to the full value

of the property in which the government has established Miller’s

interest. She has not carried this burden.

       In the end, the salmagundi of evidence the parties have

submitted in an effort to show who paid for what to improve and

maintain the Crescent Avenue Property—cancelled checks made out to

contractors,       redacted    bank    statements,      payments   among    Miller,

Krasilnikova, and an entity called “SNL Properties,”4 and the like—

serves only to underscore the extent of couple’s efforts to obscure

the money trail. All that can be said for certain is that the

succession of transactions to finance improvements to the Crescent

Avenue Property and to transfer its title during the period of Ms.

Krasilnikova’s         ownership       reflect      a     number      of    serious

irregularities.        These   include,     among    others,    the   use   of   the

Maleckis’ credit history to obtain the Carrington mortgage; the

unpapered $250,000 loan from Thomas Wake to pay off the SRK Ventures

loan (and the equally unpapered satisfaction of that loan); and the

removal of Ms. Krasilnikova as a beneficiary of the Countryside


4 The parties’ submissions do not discuss the ownership of this
entity. Ellen Malecki testified at her deposition that Miller told
her the name “SNL” stood for “Steve and Lillie.” DN 164-1 at 35.
                                          17
 Case: 1:17-cr-00442 Document #: 193 Filed: 08/31/21 Page 18 of 18 PageID #:1630



Trust, followed by the trust’s putative conveyance of the home

Miller and Krasilnikova shared with their children to the Maleckis.

Two   interpretations      of    this        evidence   emerge:    either     Ms.

Krasilnikova was genuinely unaware of these aberrant transactions,

in which case she cannot reasonably be said to have acted as the

exclusive owner of the property; or she was an active participant

in efforts to obscure the property’s true ownership and the sources

of funding to finance its improvement. In either case, she is not

entitled to more than half of the proceeds of the 2019 sale.

                                      IV.

      For the foregoing reasons, Ms. Krasilnikova’s motion for the

release of monies held in escrow is denied, and the government’s

motion for turnover of the remaining funds held in escrow is

granted.

                                             ENTER ORDER:




                                    _____________________________
                                           Elaine E. Bucklo
                                     United States District Judge

Dated: August 31, 2021




                                        18
